Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

 

EXHIBIT 10.10

 

[g201505080810279581972.jpg]

RBC Capital Markets, LLC
3 World Financial Center
200 Vesey Street
New York, New York 10281
Telephone: (212) 858-7000

 

 

 

 

DATE:

March 3, 2015

 

 

TO:

CSG Systems International Inc.

9555 Maroon Circle

Englewood, CO 80112

 

ATTENTION:

**** ******

FACSIMILE:

(***) ***-****

 

 

FROM:

RBC Capital Markets, LLC

as agent for

Royal Bank of Canada

 

TELEPHONE:

(212) 858-7000

FACSIMILE:

(212) 428-3053

 

 

SUBJECT:

Fixed Notional Accelerated Share Repurchase Transaction

___________________________________________________________________________________________

 

Dear Sir/Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Royal Bank of
Canada (“RBC”) and CSG Systems International Inc. (“Counterparty”) on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

___________________________________________________________________________________________

 

Disclosure of Agency Relationship

 

RBC has appointed as its agent, its indirect wholly-owned subsidiary, RBC
Capital Markets, LLC (“RBCCM”), for purposes of conducting on RBC’s behalf, a
business in privately negotiated transactions in options and other derivatives.
You hereby are advised that RBC, the principal and stated counterparty in the
Transactions, duly has authorized RBCCM to market, structure, negotiate,
document, price, execute and hedge transactions in over-the-counter derivative
products. RBCCM has full, complete and unconditional authority to undertake such
activities on behalf of RBC. RBCCM acts solely as agent and has no obligation,
by way of issuance, endorsement, guarantee or otherwise with respect to the
performance of either party under the Transaction. The Transaction is not
insured or guaranteed by RBCCM.

___________________________________________________________________________________________

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions,” as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”)) are incorporated into this
Confirmation.

 

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

1.

This Confirmation evidences a complete and binding agreement between RBC and
Counterparty as to the terms of the Transaction to which this Confirmation
relates and shall supersede all prior or contemporaneous written or oral
communications with respect thereto. This Confirmation shall be subject to an
agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement as if
RBC and Counterparty had executed an agreement in such form, without any
Schedule but with the elections set forth in this Confirmation (and the election
of USD as the Termination Currency).

 

The Transaction shall be the only transaction under the Agreement. If there
exists any ISDA Master Agreement between RBC and Counterparty or any other
confirmation or other agreement between RBC and Counterparty pursuant to which
an ISDA Master Agreement is deemed to exist between RBC and Counterparty, then,
notwithstanding anything to the contrary in such ISDA Master Agreement,
confirmation or agreement or any other agreement to which RBC and Counterparty
are parties, the Transaction shall not be considered a transaction under, or
otherwise governed by, such existing or deemed to be existing ISDA Master
Agreement.

 

If there is any inconsistency among the Agreement, this Confirmation and the
Equity Definitions, the following will prevail for purposes of the Transaction
in the order of precedence indicated: (i) this Confirmation; (ii) the Equity
Definitions; and (iii) the Agreement.

 

2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:  

 

General Terms:

Trade Date:

March 3, 2015

Seller:

RBC

Buyer:

Counterparty

Shares:

The common stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“CSGS”)

Prepayment:

Applicable

Prepayment Amount:

As provided in Annex B to this Confirmation.

Prepayment Date:

The Trade Date

Exchange:

NASDAQ

Related Exchange(s):

All Exchanges

Calculation Agent:

RBC. Whenever the Calculation Agent is required to act or to exercise judgment
in any way with respect to the Transaction hereunder, it shall do so in good
faith and in a commercially reasonable manner.

 

Valuation Terms:

Averaging Dates:

Each of the consecutive Exchange Business Days commencing on, and including, the
Exchange Business Day immediately following the Trade Date and ending on, and
including, the Final Averaging Date.






2

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Final Averaging Date:

The Scheduled Final Averaging Date; provided that RBC shall have the right to
elect, in its sole discretion, at any time, to accelerate the Final Averaging
Date to any date that is on or after the Scheduled Earliest Acceleration Date by
written notice to Counterparty no later than 11:59 P.M., New York City time, on
the Exchange Business Day immediately following the accelerated Final Averaging
Date.

Scheduled Final Averaging Date:

As provided in Annex B to this Confirmation.

Scheduled Earliest Acceleration Date:

As provided in Annex B to this Confirmation.

Valuation Date:

The Final Averaging Date.

Averaging Date Disruption:

Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, in its good faith and in commercially
reasonable manner, if appropriate in light of market conditions, regulatory
considerations or otherwise, take any or all of the following actions: (i)
postpone the Scheduled Final Averaging Date in accordance with Modified
Postponement (as modified herein) and/or (ii) determine that such Averaging Date
is a Disrupted Day only in part, in which case the Calculation Agent shall (x)
determine the VWAP Price for such Disrupted Day based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event and (y) determine the Settlement
Price in a commercially reasonable manner based on an appropriately weighted
average instead of the arithmetic average described under “Settlement Price,”
below, with such Settlement Price based on, the duration of any Market
Disruption Event, the volume, historical trading patterns and price of the
Shares, and changes in volatility, stock loan rate, value of any commercially
reasonable Hedge Positions in connection with the Transaction,  liquidity
relevant to the Shares or to the Transaction.  Any Exchange Business Day on
which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.  Section 6.6(a) of the Equity
Definitions is hereby amended by replacing the word “shall” in the fifth line
thereof with the word “may,” and by deleting clause (i) thereof, and Section
6.7(c)(iii)(A) of the Equity Definitions is hereby amended by replacing the word
“shall” in the sixth and eighth line thereof with the word “may.”






3

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Market Disruption Events:

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

Any event that RBC, in its reasonable good faith discretion, based on the advice
of counsel, determines it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures for RBC to
refrain from or decrease any market activity in connection with the Transaction.
RBC shall notify Counterparty as soon as reasonably practicable that a
Regulatory Disruption has occurred and the Averaging Dates affected by it.  

 

Settlement Terms:

Initial Share Delivery:

On the Initial Share Delivery Date, RBC shall deliver to Counterparty the
Initial Shares.

Initial Share Delivery Date:

The first Exchange Business Day following the Trade Date.  

Initial Shares:

As provided in Annex B to this Confirmation.

Settlement Date:

The date that falls one Settlement Cycle following the Valuation Date.

Settlement:

On the Settlement Date, RBC shall deliver to Counterparty the Number of Shares
to be Delivered, if a positive number. If the Number of Shares to be Delivered
is a negative number, the Counterparty Settlement Provisions in Annex A shall
apply.

Number of Shares to be Delivered:

A number of Shares equal to (a) the Total Number of Shares minus (b) the
aggregate number of Shares delivered on the Initial Share Delivery Date.

Total Number of Shares:

A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Settlement Price Adjustment Amount.

Settlement Price Adjustment Amount

As provided in Annex B to this Confirmation.

Settlement Price:

The arithmetic average of the VWAP Prices for all Averaging Dates.

4

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

VWAP Price:

For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during the regular trading
session (including any extensions thereof) for the Exchange on such day (without
regard to pre-open or after hours trading outside of such regular trading
session), as reported on Bloomberg Page “CSGS <Equity> AQR SEC” (or any
successor thereto) on such day or, in the event such price is not so reported on
such day for any

reason or is manifestly incorrect, as determined in good faith and in a
commercially reasonable manner by the Calculation Agent using a volume weighted
method.

Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

Other Applicable Provisions:

To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

 

Dividends:

Excess Dividend:

For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend) (a
“Dividend”) the amount or value of which per Share (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount for
such quarter.  “Extraordinary Dividend” means the per Share cash dividend or
distribution, or a portion thereof, declared by Counterparty on the Shares that
is classified by the board of directors of Counterparty as an “extraordinary”
dividend.

Consequences of Excess Dividend:

The declaration by the Issuer of any Excess Dividend, the ex-dividend date for
which occurs or is scheduled to occur during the Relevant Dividend Period,
shall, at RBC’s election in its sole discretion, constitute an Additional
Termination Event, with Counterparty as the sole Affected Party and the
Transaction as the sole Affected Transaction.

Ordinary Dividend Amount:

As set forth in Annex B.






5

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Consequences of Early Ordinary Dividend Payment:

If an ex-dividend date for any Dividend that is not (x) an Excess Dividend, (y)
a dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions and (z) an Extraordinary
Dividend, occurs during any calendar quarter occurring (in whole or in part)
during the Relevant Dividend Period and is prior to the Scheduled/Estimated
Ex-Dividend Date for the relevant calendar quarter (as determined by the
Calculation Agent), the Calculation Agent shall make such adjustment to the
exercise, settlement, payment or any other terms of the Transaction as the
Calculation Agent determines appropriate to preserve the fair value of the
Transaction after taking into account such Dividend.

Scheduled/Estimated Ex-Dividend Dates:

As set forth in Annex B for each calendar quarter.

Relevant Dividend Period:

The period from, and including, the Trade Date to, and including, the Relevant
Dividend Period End Date.

Relevant Dividend Period End Date:

If the Number of Shares to be delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Settlement Date.

 

Share Adjustments:

Method of Adjustment:

Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Final Averaging Date is postponed pursuant to “Averaging Date Disruption” above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of the Transaction as the Calculation
Agent determines appropriate to account for the economic effect on the
Transaction of such postponement, which adjustments shall be based upon changes
in stock price, volatility, interest rates, stock loan rate, value of any
commercially reasonable Hedge Positions in connection with the Transaction,
liquidity relevant to the Shares or to the Transaction and taking into account
whether the Calculation Period had fewer Scheduled Trading Days than originally
anticipated.

 

Extraordinary Events:

Consequences of Merger Events:

 

(a)  Share-for-Share:

Cancellation and Payment

(b)  Share-for-Other:

Cancellation and Payment

(c)  Share-for-Combined:

Cancellation and Payment






6

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Tender Offer:

Applicable

Consequences of Tender Offers:

 

(a)  Share-for-Share:

Cancellation and Payment

(b)  Share-for-Other:

Cancellation and Payment

(c)  Share-for-Combined:

Cancellation and Payment

Composition of Combined Consideration:

Not Applicable

Announcement Event:

If an Announcement Event occurs on or prior to the Valuation Date, then such
Announcement Event shall be deemed to constitute an Extraordinary Event and
Cancellation and Payment shall apply. “Announcement Event” means (i) any
************ ** ** *********** ***********, (ii) any ************ ****
************ or any ** *** ************ *** ******* **** ** *********, a ******
** ****** or ** ************* ******** ** ****** ** ** *********** ***********,
(iii) any ************ ** ************’* ********* ** ******* or ***** ****, or
** ******* ********* ************ or ***** ******* *********** **** *** ********
** *********** ***********, (iv) any ***** ************ ** *** ****** **** **
*** ***************************************************************************
or (v) any ************ ** *** ****** or ********* ** *** ******** ************
********* ** ******* (i)-(iv) (including any ************ ** *** *********** **
*** **** ********** ********* *********** ************ ********** ****** **
******* ************* or *********).  “Acquisition Transaction” means (i) any
****** ***** (with the definition of Merger Event ****** ** ** ******* *** ****
******* ** **** *** ********** ******* ** “****” *** ******** ** “***” *** **
“***” ** “***” *** ******* ********* ** *** ****** ********* ***********
********* *** ********** ** ******* ****** ******* ** *** *** ** ****
**********) or ****** ***** or *** ***** *********** ********* *** ****** **
************ **** ** **** *** ***** *****, (ii) *** **** ** ******** ** *** **
************* *** ** *** ****** ** ************, (iii) a *****************
***************** ******* ***** ******** ** ******* ** ****** or ***** *******
************ (iv) *** ************ ****** ********* ********* ***********
(********* ** *** ** ****-*** ** ************) ** ****** (********* *** *******
***** ** ***** ********* ********* ** ************) or ***** ******* ***** **
************ or *** ** *** ************ ***** *** ********* *************
************ ** ********** ** ** ** ************ ** *** ************ ******* ***
** *** ****** ************** ** ************ and (v) any *********** ** *****
************ ** *** ***** ** ********* *** * ***** ********** ** **** *
************** ** *** ************ ** ******* ** **** *********** (*******
******** ** **** ***-* ***** *** ******** *** ** *********).

7

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Announcement Date:

The definition of “Announcement Date” in Section 12.1 of the Definitions is
hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the

words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

For purposes of this Transaction, the definition of “Merger Date” in Section
12.1(c) of the Equity Definitions shall be amended to read, “Merger Date shall
mean the Announcement Date.” For purposes of this Transaction, the definition of
“Tender Offer Date” in Section 12.1(e) Equity Definitions shall be amended to
read, “Tender Offer Date shall mean the Announcement Date.”

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) adding the phrase “and/or Hedge Position” after the word
“Shares” in clause (X) thereof and (ii) replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the phrase
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”

Failure to Deliver:

Applicable

Insolvency Filing:

Applicable

Hedging Disruption:

Applicable

Increased Cost of Hedging:

Applicable

Loss of Stock Borrow:

Applicable

Maximum Stock Loan Rate:

As provided in Annex B to this Confirmation.

Increased Cost of Stock Borrow:

Applicable

Initial Stock Loan Rate:

As provided in Annex B to this Confirmation.

Hedging Party:

For all applicable events, RBC

8

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Determining

Party:

For all applicable events, RBC; provided that, upon receipt of written request
from Counterparty, the Determining Party shall promptly provide Counterparty
with a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including any quotations, market data or
information from internal or external sources used in making such calculation,
adjustment or determination, as the case may be, but without disclosing RBC’s
proprietary models or other information that may be proprietary or subject to
contractual, legal or regulatory obligations to not disclose such information),
and shall use commercially reasonable efforts to provide such written
explanation within five (5) Exchange Business Days from the receipt of such
request.

Hedging Adjustments:

For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on RBC,
assuming that RBC maintains a commercially reasonable Hedge Position.

Non-Reliance:

Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

Additional Acknowledgments:

Applicable

 

3.

Additional Provisions Relating to Transactions in the Shares.

(a)Counterparty acknowledges and agrees that the Shares delivered on the Initial
Share Delivery Date may be sold short to Counterparty. Counterparty further
acknowledges and agrees that RBC may, during (i) the period from the date hereof
to a date up to 5 Exchange Business Days following the Valuation Date or, if
later, the Scheduled Earliest Acceleration Date, and (ii) the period from and
including the first Settlement Valuation Date to and including the last
Settlement Valuation Date or such earlier day as elected by RBC and communicated
to Counterparty on such day (together, the “Relevant Period”), purchase Shares
in connection with the Transaction, which Shares may be used to cover all or a
portion of such short sale or may be delivered to Counterparty.  Such purchases
will be conducted independently of Counterparty.  The timing of such purchases
by RBC, the number of Shares purchased by RBC on any day, the price paid per
Share pursuant to such purchases and the manner in which such purchases are
made, including without limitation whether such purchases are made on any
securities exchange or privately, shall be within the absolute discretion of
RBC.  It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the parties agree that this Confirmation
shall be interpreted to comply with the requirements of Rule
10b5-1(c).  Counterparty acknowledges and agrees that (A) Counterparty does not
have, and shall not attempt to exercise, any influence over how, when or whether
RBC effects any purchases of Shares in connection with the Transaction, (B)
during the period beginning on (but excluding) the date of this Confirmation and
ending on (and including) the last day of the Relevant Period, neither
Counterparty nor its officers or employees shall, directly or indirectly,
communicate any information regarding Counterparty or the Shares to any employee
of RBC or its Affiliates responsible for trading the Shares in connection with
the transactions contemplated hereby (the “Relevant Bank Personnel”), which
persons are set forth in Annex B hereto, (C) Counterparty is entering into the
Transaction in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b‑5 promulgated under the Exchange Act and (D)
Counterparty will not alter or deviate from this Confirmation or enter into or
alter a corresponding hedging transaction with respect to the

9

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Shares.  Counterparty also acknowledges and agrees that any amendment,
modification or waiver of this Confirmation must be effected in accordance with
the requirements for the amendment of a “plan” as defined in Rule 10b5-1(c)
under the Exchange Act.  Without limiting the generality of the foregoing, any
such amendment, modification or waiver shall be made in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b-5 under the
Exchange Act, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer or director of Counterparty is aware
of any material nonpublic information regarding Counterparty or the Shares.

(b)Counterparty agrees that neither Counterparty nor any of its Affiliates or
agents shall engage in any distribution (as such term is used in Regulation M
under the Exchange Act) of securities of the Counterparty that would cause
Regulation M to be applicable to any purchases of Shares, or any security for
which the Shares are a reference security (as defined in Regulation M), by
Counterparty or any of its affiliated purchasers (as defined in Regulation M)
during the Relevant Period unless Counterparty has provided written notice to
RBC of such distribution not later than the Scheduled Trading Day immediately
preceding the first day of such distribution. Counterparty acknowledges that
such notice may constitute a Regulatory Disruption.

(c)Counterparty shall, at least one day prior to the first day of the Relevant
Period, notify RBC of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

(d)During the Relevant Period, Counterparty shall (i) not make any public
announcement (as defined in Rule 165(f) under the Securities Act of 1933, as
amended (the “Securities Act”) of any merger, acquisition, or similar
transaction involving a recapitalization relating to Counterparty (other than
any such transaction in which the consideration consists solely of cash and
there is no valuation period), unless such public announcement is made prior to
the opening or after the close of the regular trading session on the Exchange
for the Shares; (ii) promptly notify RBC following any such announcement that
such announcement has been made, and (iii) promptly deliver to RBC following the
making of any such announcement a certificate indicating (A) Counterparty’s
average daily Rule 10b-18 purchases (as defined in Rule 10b-18) during the three
full calendar months preceding the date of the announcement of such transaction
and (B) Counterparty’s block purchases (as defined in Rule 10b-18) effected
pursuant to paragraph (b)(4) of Rule 10b-18 during the three full calendar
months preceding the date of the announcement of such transaction.  In addition,
Counterparty shall promptly notify RBC of the earlier to occur of the completion
of such transaction and the completion of the vote by target
shareholders.  Counterparty acknowledges that any such public announcement may
result in a Regulatory Disruption and may cause the Relevant Period to be
suspended.  Accordingly, Counterparty acknowledges that its actions in relation
to any such announcement or transaction must comply with the standards set forth
in Section 3(a) to the extent applicable.  

(e)Without the prior written consent of RBC, Counterparty shall not, and shall
cause its Affiliates and affiliated purchasers (each as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares during the Relevant
Period, except through RBC or an affiliate thereof.  

4.

Representations, Warranties and Agreements.

(a)In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, RBC as follows:

10

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

(i)As of the Trade Date, and as of the date of any election by Counterparty of
the Share Termination Alternative under (and as defined in) Section 10(a) below,
none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares.

(ii)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that RBC is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iii)Without limiting the generality of Section 3(a)(iii) of the Agreement,
Counterparty shall not take any action that would cause the Transaction to
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(iv)Prior to the Trade Date, Counterparty shall deliver to RBC a resolution of
Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as RBC shall reasonably request.  Counterparty has
publicly disclosed its intention to institute a program for the acquisition of
Shares.

(v)Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.  

(vi)Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vii)On the Trade Date, the Prepayment Date, the Initial Share Delivery Date and
the Settlement Date, Counterparty is not, or will not be, “insolvent” (as such
term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)) and Counterparty would be able
to purchase the Shares hereunder in compliance with the corporate laws of the
jurisdiction of its incorporation.

(viii)To the best of the Counterparty’s actual knowledge without any
investigation, no state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including, without
limitation, a requirement to obtain prior approval from any person or entity) as
a result of RBC or its affiliates owning or holding (however defined) Shares.

(ix)[Reserved]

(x)Counterparty understands no obligations of RBC to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of RBC or any governmental agency.

(b)Each of RBC and Counterparty agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c)Each of Counterparty and RBC acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof.  Accordingly,

11

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Each of Counterparty and RBC represents and warrants to the other party that (i)
it has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d)Counterparty agrees and acknowledges that RBC is a “financial institution”
and “financial participant”  within the meaning of Sections 101(22), 101(53C)
and 101(22A) of the Bankruptcy Code.  The parties hereto further agree and
acknowledge that it is the intent of the parties that (A) this Confirmation is a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment,” within the meaning of Section 546 of the Bankruptcy
Code and (B) RBC is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(o), 546(e), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

5.

Agreements and Acknowledgements Regarding Hedging.

Counterparty acknowledges and agrees that:

(a)During the Relevant Period, RBC and its Affiliates may buy or sell Shares or
other securities or buy or sell options or futures contracts or enter into swaps
or other derivative securities in order to adjust its hedge position with
respect to the Transaction;

(b)RBC and its Affiliates also may be active in the market for Shares other than
in connection with hedging activities in relation to the Transaction;

(c)RBC shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Settlement Price and/or the VWAP Price; and

(d)Any market activities of RBC and its Affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

6.

Other Provisions.

(a)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.  If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require RBC to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to RBC, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the
Exchange Business Day immediately following the Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if RBC would owe Counterparty the Payment Obligation and Counterparty does
not elect to require RBC to satisfy such Payment Obligation by the Share
Termination Alternative in whole, RBC shall have the right, in its sole
discretion, to elect to satisfy any portion of such Payment Obligation that
Counterparty has not so elected by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, RBC shall have the

12

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

right to so elect) in the event of (i) an Insolvency, a Nationalization, a
Merger Event, a Tender Offer or an Acquisition Transaction, in each case, in
which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Counterparty’s control.  Upon such Notice of Share Termination,
the following provisions shall apply on the Scheduled Trading Day immediately
following the Announcement Date, Early Termination Date or date of cancellation
or termination in respect of an Extraordinary Event, as applicable, with respect
to the Payment Obligation or such portion of the Payment Obligation for which
the Share Termination Alternative has been elected (the “Applicable Portion”):

Share Termination Alternative:

Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by RBC, that RBC shall deliver to Counterparty the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date as the Calculation
Agent may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation or the Applicable Portion, as the case
may be. If delivery pursuant to the Share Termination Alternative is owed by
Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement (as defined
in Annex A) applied, the Cash Settlement Payment Date were the Early Termination
Date, the Forward Cash Settlement Amount were zero (0) minus the Payment
Obligation (or the Applicable Portion, as the case may be) owed by Counterparty,
and “Shares” as used in Annex A were replaced by “Share Termination Delivery
Units.”

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price.  The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency,
Nationalization,  Merger Event, Tender Offer or an Acquisition Transaction, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization, Merger Event, Tender Offer or Acquisition
Transaction.  If such Insolvency, Nationalization, Merger Event, Tender Offer or
an Acquisition Transaction involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

13

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Failure to Deliver:

Applicable

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 (except that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.



(b)Equity Rights.  RBC acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s
bankruptcy.  For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

(c)Indemnification.  In the event that RBC or the Calculation Agent or any of
their Affiliates becomes involved in any capacity in any action, proceeding or
investigation brought by or against any person in connection with any breach
(including a breach of representations) of or default under this Confirmation
(or the Transactions thereunder) of the other party hereto, Counterparty shall
reimburse RBC or the Calculation Agent or such Affiliate for its reasonable and
documented legal and other out-of-pocket expenses (including the cost of any
investigation and preparation) incurred in connection therewith within 30 days
of receipt of notice of such expenses, and shall indemnify and hold RBC or the
Calculation Agent or such Affiliate harmless against any losses, claims, damages
or liabilities to which RBC or the Calculation Agent or such Affiliate may
become subject in connection with any such action, proceeding or
investigation.  If for any reason the foregoing indemnification is unavailable
to RBC or the Calculation Agent or such Affiliate or insufficient to hold it
harmless, then Counterparty shall contribute to the amount paid or payable by
RBC or the Calculation Agent or such Affiliate as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
the relative fault of Counterparty and RBC or the Calculation Agent or such
Affiliate with respect to such losses, claims, damages or liabilities and any
other relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of Counterparty under this Section 10(c) shall be in
addition to any liability that Counterparty may otherwise have, shall extend
upon the same terms and conditions to the partners, directors, officers, agents,
employees and controlling persons (if any), as the case may be, of RBC or the
Calculation Agent or such Affiliate and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of
Counterparty, RBC or the Calculation Agent any such Affiliate and any such
person.  Notwithstanding the foregoing, the indemnity and contribution
obligations of Counterparty under this Section 6(c) shall not apply for the
benefit of RBC or the Calculation Agent or such Affiliate to the extent that any
losses, claims, damages, liabilities or expenses incurred by RBC or the
Calculation Agent or such Affiliate result from the gross negligence or bad
faith of RBC or the Calculation Agent or a breach by RBC or the Calculation
Agent of any of its covenants or obligations. The foregoing provisions shall
survive any termination or completion of the Transaction.

(d)Staggered Settlement.  If RBC would owe Counterparty any Shares pursuant to
the “Settlement Terms” above, RBC may, by notice to Counterparty on or prior to
the Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, RBC will specify to Counterparty the
related Staggered Settlement

14

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Dates (each of which will be on or prior to such Nominal Settlement Date) or
delivery times and how it will allocate the Shares it is required to deliver
under “Settlement Terms” above among the Staggered Settlement Dates or delivery
times; and (ii) the aggregate number of Shares that RBC will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that RBC would otherwise be required to deliver
on such Nominal Settlement Date.

(e)Transfer and Assignment.  RBC may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, (a) to any
of its Affiliates whose obligations are guaranteed by RBC without the consent of
Counterparty, or (b) to any third party of equivalent credit quality with the
prior written consent of Counterparty, which consent shall not be withheld
unreasonably (for the avoidance of doubt, if consenting to such transfer or
assignment would cause any reasonable concern of Counterparty with respect to
compliance with any legal requirements, Counterparty shall not be required to
give such consent).

(f)Amendments to Equity Definitions.  The following amendments shall be made to
the Equity Definitions:

(i)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the relevant Transaction”;

(ii)The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material economic effect on the Transaction and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:’ and the portion of
such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, stock loan
rate or liquidity relative to the relevant Shares, but not for any event that is
based on (a) an observable market, other than the market for Counterparty’s own
stock or (b) an observable index, other than an index calculated measured solely
by reference to Counterparty’s own operations )”;

(iii)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “is the result of a
corporate event involving the Issuer or its securities that has a material
economic effect of the Transaction or”; and adding the phrase “or the relevant
Transaction; provided that such event is not based on (a) an observable market,
other than the market for Counterparty’s own stock or (b) an observable index,
other than an index calculated measured solely by reference to the
Counterparty’s own operations” at the end of the sentence;

(iv)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
RBC’s option, the occurrence of any of the events specified in Section 5(a)(vii)
(1) through (9) of the ISDA Master Agreement with respect to that Issuer”;

(v)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging

15

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Party nor the Lending Party lends Shares in the amount of the Hedging Shares or”
in the penultimate sentence; and

(vi)Section 12.9(b)(v) of the Equity Definitions is hereby amended by (1)
inserting the following words “; provided that the Non-Hedging Party may make
such election only if the Non-Hedging Party represents and warrants to the
Hedging Party in writing on the date it notifies the Hedging Party of such
election that, as of such date, the Non-Hedging Party is not aware of any
material non-public information concerning the Shares and is making such
election in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws” at the end of second sentence and (2) deleting
clause (X) in the final sentence.

(g)No Netting and Set-off.  Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(h)Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i)Designation by RBC.  Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing RBC to purchase, sell, receive or deliver
any Shares or other securities to or from Counterparty, RBC (the “Designator”)
may designate any of its Affiliates (the “Designee”) to deliver or take
delivery, as the case may be, and otherwise perform its obligations to deliver,
if any, or take delivery of, as the case may be, any such Shares or other
securities in respect of the Transaction, and the Designee may assume such
obligations, if any.  Such designation shall not relieve the Designator of any
of its obligations, if any, hereunder. Notwithstanding the previous sentence, if
the Designee shall have performed the obligations, if any, of the Designator
hereunder, then the Designator shall be discharged of its obligations, if any,
to Counterparty to the extent of such performance.

(j)Right to Extend.  RBC may postpone or add, in whole or in part, any date of
valuation, averaging or delivery to the extent RBC reasonably determines in good
faith that such postponement or addition is necessary or appropriate to preserve
RBC’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or other relevant market.

(k)Termination Currency.  The Termination Currency shall be USD.

(l)Wall Street Transparency and Accountability Act.  In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA (or any statute
containing any legal certainty provision similar to Section 739 of the WSTAA) or
any regulation under the WSTAA (or any such statute), nor any requirement under
WSTAA (or any statute containing any legal certainty provision similar to
Section 739 of the WSTAA) or an amendment made by WSTAA (or any such statute),
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging or Illegality (as defined in the
Agreement)).

(m)Additional Termination Event.  It shall constitute an Additional Termination
Event with respect to which the Transaction shall be the sole Affected
Transaction, Counterparty shall be the sole Affected Party and RBC shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement if, at any time during the Relevant Period, the price per Share
on the Exchange, as

16

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

determined by the Calculation Agent, is at or below the Threshold Price (as
provided in Annex B to this Confirmation).

(n)RBC Maximum Share Delivery.  Notwithstanding anything to the contrary in this
Confirmation, in no event shall RBC be required to deliver any Shares, or any
Shares or other securities comprising Alternative Delivery Units, in respect of
the Transaction in excess of the Maximum Number of Shares set forth in Annex B.

(o)Delivery of Cash. For the avoidance of doubt, other than payment of the
Prepayment Amount by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty timely elects not to receive or deliver
Alternative Delivery Units in accordance with Section 6(a)) or in those
circumstances in which holders of the Shares would also receive cash.

7.

Account Details.

 

 

Account for Payments to RBC:

To be provided separately

 

 

Account for Payments to Counterparty:

To be provided by Counterparty

 

8.

Offices.

 

(a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party

(b)

The Office of Dealer for the Transaction is: New York

 

9.

Notices.

 

(a)

Address for notices or communication to Counterparty:

 

To:

CSG Systems International Inc.

9555 Maroon Circle

Englewood, CO 80112

Attention:

**** ******

Telephone:

***-***-****

Facsimile:

(***) ***-****

 

(b)

Address for notices or communications to Dealer:

 

For purpose of Giving Notice:

 

To:

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attention:

***

Email:

************************************************

 

For Trade Affirmations and Settlements:

 

To:

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attention:

**** ******

Email:

**************

17

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 






18

#86902642v5

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

For Trade Confirmations:

 

To:

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attention:

********** *********** *************

Email:

****************

 

10.

No Deposit Insurance. Counterparty understands that no obligations of RBC to
Counterparty hereunder will be entitled to the benefit of deposit insurance and
that such obligations will not be guaranteed by any affiliate of RBC or any
governmental agency.

 

11.

Governing Law and Waiver of Jury Trial. The laws of the State of New York.

 

EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS CONFIRMATION
OR THE TRANSACTION CONTEMPLATED HEREBY.

12. Confidentiality. Each party agrees, and agrees to cause its affiliates,
subsidiaries, officers and directors, to keep this Confirmation and the terms of
the Transaction confidential and not to disclose this Confirmation or the terms
of the Transaction to any third party except as required by law, rule or
regulation of any governmental authority, court or self-regulatory agency and
except Counterparty may disclose all or any portion of this Confirmation and the
terms of the Transaction in its sole discretion.

 

 

 

 

19

#86902642v5

--------------------------------------------------------------------------------

 

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

Yours sincerely,

 

ROYAL BANK OF CANADA,

By its agent

 

RBC Capital Markets, LLC

 

By:      /s/ Makouê Tourê

Name:  Makouê Tourê

Title:  Associate Director

 

 

Confirmed as of the date first above written:

 

CSG Systems International Inc.

 

By: /s/ RandyWiese

Name: Randy Wiese

Title:  EVP & CFO

 

 

 

 

 

#86902642v5

SC1:3793656.2B

--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.

The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:

 

Settlement Currency:

USD

Settlement Method Election

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to RBC in
writing on the date it notifies RBC of its election that, as of such date, none
of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares.

Electing Party:

Counterparty

Settlement Method Election Date:

 

A date on or prior to the Scheduled Final Averaging Date; provided that if RBC
accelerates the Final Averaging Date pursuant to the proviso to the definition
of Final Averaging Date, the Settlement Method Election Date shall be the second
Exchange Business Day immediately following the Valuation Date.

 

Default Settlement Method:

Cash Settlement

Special Settlement:

Either (i) a settlement to which this Annex A applies that follows the
occurrence of an Announcement Event or (ii) any settlement to which paragraphs 2
through 5 of this Annex A apply that follows a termination or cancellation of
the Transaction pursuant to Section 6 of the Agreement or Article 12 of the
Equity Definitions to which Section 6(a) of this Confirmation applies.

Forward Cash Settlement Amount:

The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

Settlement Valuation Price:

The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).






A-1

#86902642v5

--------------------------------------------------------------------------------

Settlement Valuation Dates:

A number of Scheduled Trading Days selected by RBC in its commercially
reasonable discretion, beginning on the Scheduled Trading Day immediately
following the later of the Settlement Method Election Date and the Final
Averaging Date.

Cash Settlement:

If Cash Settlement is applicable, then Counterparty shall pay to RBC the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

Cash settlement Payment Date:

The date one Settlement Cycle following the last Settlement Valuation Date.

Net Share Settlement Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

 

2.

Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of **** of the absolute value of the
Number of Shares to be Delivered; provided that in the case of a Special
Settlement, Net Share Settlement shall be made (i) by delivery on the Cash
Settlement Payment Date (such date, the “Net Share Settlement Date”) of a number
of Shares (the “Restricted Payment Shares”) with a value equal to the absolute
value of the Forward Cash Settlement Amount, with such Shares’ value based on
the realizable market value thereof to RBC (which value shall take into account
a commercially reasonably illiquidity discount resulting from the fact that the
Restricted Payment Shares will not be registered for resale), as determined by
the Calculation Agent in a commercially reasonable manner in good faith (the
“Restricted Share Value”), and paragraph 3 of this Annex A shall apply to such
Restricted Payment Shares, and (ii) by delivery of the Make-Whole Payment Shares
as described in paragraph 4 below.

3.

(a)All Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to RBC (or any affiliate of RBC designated by RBC) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(a)(2) thereof.

(b)As of or prior to the date of delivery, Counterparty shall enter into a
customary and reasonable confidentiality agreement with RBC and any potential
purchaser of any such Shares from RBC (or any affiliate of RBC designated by
RBC) identified by RBC, and each such person shall be, subject to execution of a
reasonably satisfactory confidentiality agreement with Counterparty, afforded a
commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection financial and other records, pertinent corporate documents
and other information reasonably requested by them).

(c)As of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with RBC (or any affiliate of RBC designated by
RBC) in connection with the private placement of such Shares by Counterparty to
RBC (or any such affiliate) and the private resale of such shares by RBC (or any
such affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size by similar
issuers, in form and substance commercially reasonably satisfactory to RBC and
Counterparty, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, RBC and its affiliates, and
shall provide for the payment by Counterparty of all commercially reasonable
fees and expenses in connection with such resale, including all commercially
reasonable fees and expenses of counsel for RBC, and, to the extent such private
placement agreement requires the delivery of further documentation, to use best
efforts to deliver such documentation so long as it is appropriate for a private
placement of similar size,

A-2

#86902642v5

--------------------------------------------------------------------------------

and shall contain representations, warranties and agreements of Counterparty
necessary to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales.

 

(d)Counterparty shall not take or cause to be taken any action that would make
unavailable either (i) the exemption set forth in Section 4(a)(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to RBC or (ii) all exemptions from the
registration requirements of the Securities Act for resales of Restricted
Payment Shares and Make-Whole Payment Shares by the RBC (or an affiliate of
RBC).

4.

If Restricted Payment Shares are delivered in accordance with paragraph 3 above,
on the last Settlement Valuation Date, a balance (the “Settlement Balance”)
shall be established with an initial balance equal to the absolute value of the
Forward Cash Settlement Amount.  Following the delivery of Restricted Payment
Shares or any Make-Whole Payment Shares, RBC shall sell all such Restricted
Payment Shares or Make-Whole Payment Shares in a commercially reasonable
manner.  At the end of each Exchange Business Day upon which sales have been
made, the Settlement Balance shall be reduced by an amount equal to the
aggregate proceeds received by RBC or its affiliate upon the sale of such
Restricted Payment Shares or Make-Whole Payment Shares, less a customary and
commercially reasonable private placement fee for private placements of common
stock by similar issuers.  If, on any Exchange Business Day, all Restricted
Payment Shares and Make-Whole Payment Shares have been sold and the Settlement
Balance has not been reduced to zero, Counterparty shall, at Counterparty’s
election, (i) deliver to RBC one Settlement Cycle following such Exchange
Business Day an additional number of Shares (the “Make-Whole Payment Shares”
and, together with the Restricted Payment Shares, the “Payment Shares”) equal to
(x) the Settlement Balance as of such Exchange Business Day divided by (y) the
Restricted Share Value of the Make-Whole Payment Shares as of such Exchange
Business Day or (ii) promptly deliver to RBC cash in an amount equal to the then
remaining Settlement Balance.  This provision shall be applied successively
until either the Settlement Balance is reduced to zero or the aggregate number
of Restricted Payment Shares and Make-Whole Payment Shares equals the Maximum
Deliverable Number. If on any Exchange Business Day, Restricted Payment Shares
and Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, RBC shall promptly return such unsold Restricted Payment Shares
or Make-Whole Payment Shares.

5.

Notwithstanding the foregoing, in no event shall Counterparty be required to
deliver more than the Maximum Deliverable Number of Shares as Payment Shares
hereunder.  “Maximum Deliverable Number” means the number of Shares set forth as
such in Annex B to this Confirmation.  Counterparty represents and warrants to
RBC (which representation and warranty shall be deemed to be repeated on each
day from the date hereof to the Settlement Date or, if Counterparty has elected
to deliver any Payment Shares hereunder in connection with a Special Settlement,
to the date on which resale of such Payment Shares is completed (the “Final
Resale Date”)) that the Maximum Deliverable Number is equal to or less than the
number of authorized but unissued Shares of Counterparty that are not reserved
for future issuance in connection with transactions in such Shares (other than
the transactions under this Confirmation) on the date of the determination of
the Maximum Deliverable Number (such Shares, the “Available Shares”).  In the
event Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date that prior to the relevant date
become no longer so reserved or (iii) Counterparty additionally authorizes any
unissued Shares that are not reserved for other transactions.  Counterparty
shall immediately notify RBC of

A-3

#86902642v5

--------------------------------------------------------------------------------

the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

 

A-4

#86902642v5

--------------------------------------------------------------------------------

ANNEX B

 

Prepayment Amount:

USD 50,000,000

 

Scheduled Final Averaging Date:

**********

 

Scheduled Earliest Acceleration Date:

**********

 

Initial Shares:

1,335,000 Shares

 

Settlement Price Adjustment Amount:

*** ****

 

Maximum Stock Loan Rate:

*** ***

 

Initial Stock Loan Rate:

** ***

 

Threshold Price:

*** *****

 

Maximum Deliverable Number:

*** ******* ******

 

Relevant Bank Personnel:

***** ****

***** ****

**** ** ****

 

Ordinary Dividend Amount:

*** *****

 

Scheduled/Estimated Ex-Dividend Dates for the relevant calendar quarter:

********

********

********

*********

 

RBC Maximum Share Delivery in Section 6(n) of this Confirmation:

**********

 

B-1

